Name: 84/123/EEC: Commission Decision of 24 February 1984 amending for the second time Decision 84/36/EEC concerning certain protective measures against foot-and-mouth disease in the Netherlands
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  health;  means of agricultural production;  Europe
 Date Published: 1984-03-08

 Avis juridique important|31984D012384/123/EEC: Commission Decision of 24 February 1984 amending for the second time Decision 84/36/EEC concerning certain protective measures against foot-and-mouth disease in the Netherlands Official Journal L 066 , 08/03/1984 P. 0025 - 0025*****COMMISSION DECISION of 24 February 1984 amending for the second time Decision 84/36/EEC concerning certain protective measures against foot-and-mouth disease in the Netherlands (84/123/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 83/646/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 83/646/EEC, and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (4), as amended by Directive 81/476/EEC (5), and in particular Article 7 thereof, Whereas following the apparition of a case of foot-and-mouth disease in the Netherlands the Commission, by Decision 84/36/EEC (6), as amended by Decision 84/46/EEC (7), has established certain protective measures concerning trade from the contaminated parts of the territory; Whereas following the application of measures by the Netherlands authorities the disease has not recurred in one of the parts of the territory and must therefore be considered as eliminated; Whereas it is therefore necessary from this time to re-establish intra-Community trade from this part of the territory; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 84/36/EEC is hereby amended as follows: 1. In Article 3: - paragraph 1, 'Animals conforming to the Commission Decision of 9 January 1984' is replaced by 'Animals conforming to Decision 84/36/EEC, as last amended by the Commission Decision of 24 February 1984', - paragraph 2, 'Meat conforming to the Commission Decision of 9 January 1984' is replaced by 'Meat conforming to Decision 84/36/EEC, as last amended by the Commission Decision of 24 February 1984'; - paragraph 3, 'Products conforming to the Commission Decision of 9 January 1984' is replaced by 'Products conforming to Decision 84/36/EEC, as last amended by the Commission Decision of 24 February 1984'. 2. The Annex is replaced by the following Annex: 'Annex The continental part of the territory of the Province of Noord-Holland situated north of the North Sea Canal and Het IJ'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 February 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 360, 23. 12. 1983, p. 44. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 1. 1980, p. 4. (5) OJ No L 186, 8. 7. 1981, p. 20. (6) OJ No L 23, 28. 1. 1984, p. 34. (7) OJ No L 28, 31. 1. 1984, p. 19.